DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Summary
2.	This office action for US Patent application 16/677,655 is responsive to the Request for Continued Examination (RCE) filed on 07/22/2021, in response to the Final Rejection of 05/05/2021. Claim 19 have been canceled. Claims 1, 11-12, and 20 have been amended. Currently, claims 1-18, 20 are pending and are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.


Response to Arguments
4.	Applicant's remarks see pages 10-12, filed on 07/01/2021, with respect to amendment and argument have been fully considered, but they are moot in view of new ground (s) of rejection, incorporating previous cited reference (s).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-18, 20 are rejected under 35 U.S.C. 103(a) as being unpatentable by Li et al. (US 2018/0237,140A1) (hereinafter Li) in view of Chen (US 2019/0064794A1) (hereinafter Chen).
	Regarding claim 1, Li discloses an imaging control method for an unmanned aerial vehicle ("UAV") (e.g. see Figs. 1-3, paragraph 0002, 0052, 0053: unmanned aerial vehicles (UAV)), comprising: 
	determining a combined action mode to be used when the UAV performs imaging (e.g. Fig. 4, paragraphs 0070, 0080, 0092: sending the combined operation command to the UAV; paragraphs 0097, 0100), the combined action mode comprising at least two action modes (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes); 
	generating a combined operation instruction based on the combined action mode (e.g. see Fig.4, paragraphs 0070, 0071, 0076: read and send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11; also see Fig.30, paragraphs 0259-0261); and 
(e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV to perform series of actions; Figs. 10-11, paragraphs 0060, 0077, 0099: the photographic sample is used by the mobile terminal for determining flight parameters and photographing parameters to be transmitted to the UAV for performing the corresponding photographic tasks; also see Fig.30, paragraphs 0259-0261),
wherein the combined action mode is generated in response to a selection of one or more predetermined action modes (e.g. see paragraphs 0063, 0116: the mobile terminal may select a default preset automatic photographing mode and determine the default preset automatic photographing mode as a currently used preset automatic photographing mode, and the photographic sample is also sent to the UAV 104, e.g., when the user selects the automatic photographing mode with a locked target; Fig. 4, step 406, paragraphs 0070, 0071: send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see paragraphs 0088: a combined operation command and a selection command; also see Fig.30, paragraphs 0259-0261: after the mobile terminal reads a combined aircraft operation command and sends the combined aircraft operation command to the aircraft, the aircraft sequentially performs a series of actions according to the combined aircraft operation command)
receiving the video captured by and transmitted from the UAV  (e.g. see paragraphs 0077, 0105, 0130: the mobile terminal may receive a series of images continuously taken by the UAV, and store the images according to a preset video format; also see paragraphs 0198, 0199, 0300).
Li does not explicitly disclose performing an accelerated processing on at least one segment of the captured video to obtain a processed video.
However, Chen discloses performing an accelerated processing on at least one segment of the captured video to obtain a processed video (e.g. see Fig. 2, paragraphs 0093, 0101, 0120: the imaging device may capture images which may include portions indicative of one or more target objects 212, the portions may be indicative of one or more parameters such as motion characteristic(s) (e.g., velocity and acceleration) 214d of the target objects; also see Figs. 3-5, 16, paragraphs 0130, 0146, 0181). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Li to add the teachings of Chen as above, in order to improve the ease of operation of movable objects such as unmanned aerial vehicles (UAVs) (see paragraph 0056: Chen).
	Regarding claim 2, Li and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses further comprising: determining a target object for the imaging, wherein the combined operation instruction comprises multiple operation (e.g. Fig. 4, paragraphs 0070, 0080, 0092: sending the combined operation command to the UAV; paragraphs 0097, 0100), the multiple operation instructions being respectively associated with the at least two action modes (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 10-11). 
	Regarding claim 3, Li and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses wherein the at least two action modes comprises a first action mode and a second action mode (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 10-11), and wherein transmitting the combined operation instruction to the UAV to enable the UAV to fly based on the combined operation instruction (e.g. Fig. 4, paragraphs 0070, 0080, 0092: sending the combined operation command to the UAV; paragraphs 0097, 0100) and to capture the video comprises: capturing a first video based on the first action mode; capturing a second video based on the second action mode (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 10-11); and synthesizing the first video and the second video to generate the video. 
Regarding claim 4, Li and Chen disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses wherein each action mode in the at least two action modes is associated with at least one of a predetermined flight parameter or a predetermined imaging parameter, and wherein enabling the UAV to fly based on the combined operation instruction and to capture the video (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action; also see paragraphs 0075-0077; also see Figs. 4, 10-11) comprises: 
	enabling the UAV to at least one of fly based on the predetermined flight parameter or perform imaging based on the predetermined imaging parameter (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11). 
	Regarding claim 5, Li and Chen disclose all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses wherein the predetermined flight parameter comprises a predetermined flight path, wherein enabling the UAV to fly based on the combined operation instruction (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command) and to capture the video comprises: enabling the UAV to fly based on the predetermined flight path, and wherein the predetermined imaging parameter comprises a predetermined composition rule configured to cause a target object in an associated action mode is located at a predetermined composition location (e.g. see paragraphs 0100, 0159, 0198: a fight path; Figs. 17-19, paragraphs 0199). 
	Regarding claim 6, Li and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses wherein the at least two action modes comprise at least two of a backward fly mode, a circling fly mode, a spiral fly mode, a roaring fly mode, or a comet fly mode (e.g. see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes; also see Figs. 17-19, paragraphs 0184, 0185, 0190). 
	Regarding claim 7, Li and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses wherein determining the combined action mode to be used when the UAV performs imaging comprises: 	determining at least one of types of the at least two action modes, an arrangement order of the at least two action modes (e.g. see paragraphs 0072-0074: the series of actions; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes), or a time duration of each action mode in the at least two action (e.g. see paragraphs 0057, 0219, 0221: time duration; also see paragraphs 0222, 0236: preset time duration). 
	Regarding claim 8, Li and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses wherein determining the combined action mode to be used when the UAV performs imaging comprises: 	receiving at least one of a user selection or an input of the at least two action modes (e.g. see paragraphs 0116: user selection; Figs. 17-19, paragraphs 0184, 0185, 0190); and 
	determining the at least two action modes as the combined action mode to be used when the UAV performs the imaging (e.g. see paragraphs 0072-0074: the series of actions; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes); or 
	automatically determining at least two predetermined action modes as the combined action mode to be used when the UAV performs the imaging (e.g. see paragraphs 0072-0074: the series of actions; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes). 
	Regarding claim 9, Li and Chen disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses wherein automatically determining at least two predetermined action modes as the combined action mode to be used when the UAV performs the imaging comprises at least one of: selecting a default action mode as the combined action mode to be used when the UAV performs the imaging (e.g. see paragraphs 0072-0074: the series of actions; also see paragraphs 0075-0077; also see Figs. 4, 7, 10-11, paragraphs 0087, 0148, 0163: backward, spiral, circle fly modes); selecting an action mode used in previous imaging as the combined action mode to be used for current imaging performed by the UAV; or determining the combined action mode to be used when the UAV performs the imaging (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11) based on at least one of the followings: an environment in which a target object is located, or a relative location relationship between the target object and the UAV (e.g. see Fig. 1, paragraphs 0010: target  photographing; also see Figs. 6-8). 
	Regarding claim 10, Li and Chen disclose all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.
 	Furthermore, Li discloses wherein determining the target object for the imaging comprises: selecting the target object in a shooting screen (e.g. see Figs. 6, 16-18: target screen); and determining the selected target object as the target object for the imaging; or automatically recognizing or manually inputting geographical location information of the target object for the imaging, and determining the target object for the (e.g. see paragraphs 0097-0100: geographical location information; Fig. 16). 
	Regarding claim 11, Li and Chen disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
 	Li further discloses further comprising: receiving the video captured by and transmitted from the UAV (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11), but Li does not explicitly disclose obtaining a video processing parameter, and wherein the video processing parameter comprising at least one of a number of segments the video is divided into, a time duration of each segment of the video, or an acceleration multiple for the video . 
However, Chen discloses obtaining a video processing parameter, and wherein the video processing parameter comprising at least one of a number of segments the video is divided into (e.g. see abstract, 0091, 0093, 0101: one or more parameters of a target object or portion of an image), a time duration of each segment of the video (e.g. see paragraph 0087, 0116, 0146: portions of a time; also see paragraphs 0183, 0187, 0188: time interval), or an acceleration multiple for the video (e.g. see Fig. 2, paragraphs 0093, 0101, 0120: the imaging device may capture images which may include portions indicative of one or more target objects 212, the portions may be indicative of one or more parameters such as motion characteristic(s) (e.g., velocity and acceleration) 214d of the target objects; also see Figs. 3-5, 16, paragraphs 0130, 0146, 0181). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Li to add the teachings of Chen as above, in order to improve the ease of operation of movable objects such as unmanned aerial vehicles (UAVs) (see paragraph 0056: Chen).
	Regarding claim 12, Li discloses an imaging method for an unmanned aerial vehicle ("UAV"), comprising: receiving a combined operation instruction; flying, by the UAV, based on the combined operation instruction (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11) and according to at least two action modes to capture a video (e.g. see paragraphs 0072-0074: the series of actions includes at least one of a UAV flight action, a photographing view adjustment action, and a photographing parameter adjustment action), wherein
the combined operation instruction is generated based on a combined action mode (e.g. see paragraphs 0063, 0116: the mobile terminal may select a default preset automatic photographing mode and determine the default preset automatic photographing mode as a currently used preset automatic photographing mode, and the photographic sample is also sent to the UAV 104, e.g., when the user selects the automatic photographing mode with a locked target; Fig. 4, step 406, paragraphs 0070, 0071: send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see paragraphs 0088: a combined operation command and a selection command; also see Fig.30, paragraphs 0259-0261: after the mobile terminal reads a combined aircraft operation command and sends the combined aircraft operation command to the aircraft, the aircraft sequentially performs a series of actions according to the combined aircraft operation command), the combined action mode including the at least two action modes (e.g. paragraphs 0070, 0071, 0076: read and Send the combined operation command to a UAV, so that the UAV sequentially performs a corresponding series of actions according to the combined operation command to capture an image; also see Figs. 10-11);
receiving the video captured by and transmitted from the UAV  (e.g. see paragraphs 0077, 0105, 0130: the mobile terminal may receive a series of images continuously taken by the UAV, and store the images according to a preset video format; also see paragraphs 0198, 0199, 0300).
Li does not explicitly disclose performing an accelerated processing on at least one segment of the captured video to obtain a processed video.
However, Chen performing an accelerated processing on at least one segment of the captured video to obtain a processed video (e.g. see Fig. 2, paragraphs 0093, 0101, 0120: the imaging device may capture images which may include portions indicative of one or more target objects 212, the portions may be indicative of one or more parameters such as motion characteristic(s) (e.g., velocity and acceleration) 214d of the target objects; also see Figs. 3-5, 16, paragraphs 0130, 0146, 0181). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Li to add the teachings of Chen as above, in order to improve the ease of operation of movable objects such as unmanned aerial vehicles (UAVs) (see paragraph 0056: Chen).
	Regarding claim 13, it contains the limitations of claims 2 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 3 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 4 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 5 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 6 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 7 and 12, and is analyzed as previously discussed with respect to those claims.
Regarding claim 20, this claim is an unmanned aerial vehicle ("UAV") claim of a method version as applied to claim 1 above, wherein the unmanned aerial vehicle ("UAV") performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Li disclose an unmanned aerial vehicle ("UAV"), a storage device, a processor (e.g. see Figs. 1-3).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486